Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) by and between Envision Healthcare
Corporation (the “Company” or “Envision”) and Thomas F. Bongiorno (the
“Executive”) is made and entered into this 26th day of October 2015, effective
as of the date set forth below.

 

RECITALS

 

Executive desires to be employed by the Company in a confidential relationship
during which Executive will have access to and become familiar with information
as to the specific manner of doing business, strategic plans for future business
and identity of customers and potential customers of the Company and its
subsidiaries, affiliates and managed entities, all of which is established and
maintained at great expense to the Company and constitutes trade secrets and
valuable goodwill of the Company; and

 

Executive recognizes that the Company and its subsidiaries and managed entities
depend upon this confidential information and trade secrets, including, without
limitation, confidential techniques, methods and data; and

 

The Company and its subsidiaries and managed entities will sustain great loss
and damage if Executive should violate the provisions of this Agreement,
particularly with respect to confidential information and restrictions on
competition.  Monetary damages for such losses would be extremely difficult to
measure.

 

NOW THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, effective as of the
time of the effective date, it is hereby agreed as follows:

 

1.                                      Employment.

 

A.                                    The Company shall employ the Senior Vice
President and Chief Accounting Officer and the Executive shall serve in such
capacity, performing such duties as are consistent with his position, along with
such other duties and responsibilities reasonably assigned to the Executive by
the Company for employees of equivalent position. The Executive shall devote his
best efforts and substantially all of his business time to the performance of
his duties under this Agreement and shall perform them faithfully, diligently,
competently and in a manner consistent with the policies of the Company as
determined from time to time by the Company.

 

B.                                    The Executive shall report to the CFO/COO
of Envision Healthcare Corporation (“Envision”) on all matters pertaining to his
duties under this Agreement.

 

C.                                    The Executive shall not engage in other
business activities outside the scope of this Agreement if such activities would
detract from or interfere with the fulfillment of his responsibilities or duties
under this Agreement.

 

D.                                    The Executive shall not serve as an
officer or director (or the equivalent position) of any entity other than
Company or its affiliated entities, and shall not receive fees or other
remuneration for work performed either within or outside the scope of his or her
employment without the prior written consent of the CFO/COO of Envision.

 

1

--------------------------------------------------------------------------------


 

2.                                      Term of Employment. This Agreement shall
commence on October 26, 2015 (the “Effective Date”), shall continue for a period
of one (1) year, and shall automatically renew for additional one (1) year
periods thereafter, unless either party provides the other with notice of
termination pursuant to paragraph 7 of this Agreement.

 

3.                                      Compensation.

 

A.                                    As full compensation for all services
rendered by the Executive pursuant to this Agreement, the Company shall pay to
the Executive the sum of Three Hundred Twenty-Five Thousand Dollars
($325,000.00) annually (“Base Salary”), less all applicable withholdings.  The
Base Salary shall be payable in twenty-six (26) equal installments of
approximately Twelve Thousand Five Hundred Dollars ($12,500.00), on a bi-monthly
basis or in accordance with such other payroll practice as may be in place from
time, and shall be reviewed by the CFO/COO of Envision annually during the
Company’s normal review period.

 

B.                                    Executive shall also be eligible to
participate in the Company’s performance bonus plan, the Management and Exempt
Incentive Plan (“Incentive Plan”), with a target bonus of 50% of Executive’s
Base Salary for a full year of employment.  The Executive’s right to receive any
bonus under the Incentive Plan shall be determined based upon the terms of the
Incentive Plan and Executive’s achievement of performance targets established by
the CFO/COO of Envision, such achievement determined at Envision’s sole
discretion in accordance with the provisions of the Incentive Plan approved by
the Board of Directors (the “Board”) of Envision Healthcare Holdings, Inc.
(“EVH”).  Executive’s Incentive Plan bonus shall be paid in accordance with the
terms and conditions of the Incentive Plan, which may be modified, suspended, or
terminated at any time at the sole discretion of the CFO/COO of Envision but in
no event shall the bonus, if any, be paid later than March 15 following
completion of the applicable fiscal year, provided that Executive must be
employed by Company on the date payment is to be made in order to be eligible
for such payment.

 

4.                                      Fringe Benefits; Expenses.

 

A.                                    The Executive shall be entitled to
participate in all health and related employee benefit plans applicable to the
Company, on a basis consistent with the terms of such plans as offered to
Company executives generally, to the extent he is eligible under the terms of
such plans.

 

B.                                    The Executive shall be entitled to
vacation time in accordance with the Company’s established vacation policies, to
be taken at times selected by him, with the prior concurrence of the CFO/COO of
Envision.

 

2

--------------------------------------------------------------------------------


 

5.                                      Disability or Death.

 

A.                                    If, as the result of any physical or
mental disability, the Executive shall have failed or is unable to perform his
duties for a period of one hundred eighty (180) consecutive days, as determined
by the Company, the Company may terminate this Agreement as of the date of its
issuance of written notice without any further payment or the furnishing of any
benefit by the Company under this Agreement, unless otherwise required by
applicable law.  During the period of disability, and prior to notification of
termination by the Company as set forth in this paragraph, Executive shall be
entitled to receive his base salary and a pro rata portion of his annual
performance bonus, to the extent he is eligible, offset by such amounts paid to
Executive under any disability insurance policies maintained by the Company.

 

B.                                    The term of the Executive’s employment
under this Agreement shall terminate upon his death without any further payment
or the furnishing of any benefit by the Company under this Agreement other than
accrued and unpaid base salary and commissions and expenses and benefits which
have accrued pursuant to any plan or by law.

 

6.                                      Restrictive Covenants; Confidentiality;
Inventions.

 

A.                                    Executive’s Restrictive Covenant. 
Executive hereby recognizes and acknowledges that Company will incur substantial
costs in providing the equipment, support services, personnel, management,
administration, and other items and services that are necessary to assist
Executive in his performance of the services which are the subject matter of
this Agreement and that in the process of providing services under this
Agreement, Executive will be provided Confidential Information (as defined
below).  Executive further agrees and acknowledges that the Covenant Not to
Compete described hereunder is necessary for the protection of Company and that
Company would not have entered into this Agreement without the Covenant Not to
Compete.  Solely for purposes of this Section 6 (unless otherwise specified in
this Agreement), the term “Company” shall, in addition to Evolution, also
include EVH, and the Company’s and EVH’s subsidiaries, affiliates, parent
companies and companies under management agreements with any of them.

 

B.                                    Covenant Not to Compete.  In consideration
of the provision of such Confidential Information, Executive covenants and
agrees that during the Term of this Agreement and for 18 months thereafter,
Executive will not directly or indirectly:

 

i.                                          Interference.  Either on his own
account or for any other person, solicit, induce, attempt to induce, interfere
with, or endeavor to cause any: (a) customer of Company to modify, amend,
terminate, or otherwise alter any agreement with Company; or (b) employee or
independent contractor engaged by Company to terminate employment or any other
agreement or arrangement with Company. The prohibition on interference shall
apply regardless of the defined Restriction Period.

 

ii.                                       Customers.  Enter into any agreement
or relationship to provide executive or similar administrative services with any
hospital currently under contract with Company, or any other customer to which
Company has presented a formal proposal to provide services during the Term of
this Agreement, without Company’s prior written consent.

 

3

--------------------------------------------------------------------------------


 

iii.                                    Ownership or Affiliation with
Competitors.  Own, manage, operate, maintain, engage in, serve as an advisor,
employee or consultant for, control, or otherwise participate in or be involved
as a shareholder, member, partner, guarantor, or other holder of a financial
interest in, or have any other interest in, or enter into a services or
management agreement or relationship with, any person or entity providing
medical transportation services, post-acute care medical services, or physician
practice management services as related to hospital based physician services
with any governmental authority, entity, provider, or hospital with which
Executive has come into contact while an employee of the Company, during any
period of time that Executive is receiving compensation from Company either by
salary or severance.  The restriction contained in this section shall not apply
to ownership as a passive investor of less than a one percent (1%) interest in
the outstanding equity securities of any publicly held corporation listed on a
national securities exchange or association.

 

iv.                                   Advancement of Competitor’s
Interest.  During the Term of this Agreement, make any statement or perform any
act intended to advance an interest of any existing or prospective competitor of
Company or encourage any other person or entity to make any such statement or to
perform any such act.

 

v.                                      Solicitations for Competition.  Make any
statement or perform any act intended to cause any existing or potential client
of Company to use the services or purchase the products of any competitor, or
otherwise to solicit, divert, take away or interfere with any of the accounts,
trade, business patronage, employees or contractual arrangements of Company
during any period of time that Executive is receiving compensation from Company
either by salary or severance.  In the event that Executive is no longer
receiving any compensation from Company, this restriction shall no longer apply,
subject to the restrictions set forth in Sections 6(B)(i) and 6(B)(ii).

 

vi.                                   Extension of Non-Compete Period.  In the
event that Executive violates the Covenant Not to Compete, then notwithstanding
any provision herein to the contrary the Non-Compete Period shall be extended
day for day for the time period that Executive is in violation of the Covenant
Not to Compete.

 

vii.                                No Conflict.  Notwithstanding anything
herein, this Section 6 shall not be deemed to be in conflict with any similar or
corresponding provision and each one shall be valid and enforceable independent
of the other.

 

C.                                    Reformation.   If a court of competent
jurisdiction determines that this Section 6 is partially or wholly inoperative,
invalid or unenforceable in a particular case because of its duration,
geographical scope, restricted activity or any other parameter, such court shall
reform such duration, geographical scope, restricted activity or other parameter
with respect to such case to permit enforcement of such reformed Section 6 to
the greatest extent allowable.

 

D.                                    Ancillary Agreement.  This Section 6 shall
be construed as an agreement ancillary to the other provisions of this Agreement
and the existence of any claim or cause of action of Executive against Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Company of this Section 6.  Any breach or
violation of this Section 6 shall entitle Company to an injunction restraining
any further

 

4

--------------------------------------------------------------------------------


 

or continued breach or violation without posting a bond.  Such right to an
injunction shall be in addition to and cumulative of (and not in lieu of) any
other remedies to which Company is entitled because of such breach or violation.

 

E.                                     Confidentiality.           The Executive
will not disclose any Confidential Information (as defined below) of the Company
without the Company’s express written authorization, such Confidential
Information will not be used in any way directly or indirectly detrimental to
the Company, and the Executive will keep such Confidential Information
confidential.  If the Executive is requested or required by legal process to
disclose or produce any Confidential Information furnished in the course of his
employment with the Company, the Executive will consult and cooperate with the
Company as to the advisability of the Company taking legally available action to
resist or narrow such request.  For the purposes of this Section 6, the term
“Confidential Information” shall mean any knowledge or business information of
Company (whether written or oral), including all business management or economic
studies, patient lists, customer lists, employee lists, proprietary forms,
proprietary business or management methods, data, techniques, fee schedules, or
trade secrets of the Company whether or not such Confidential Information is
disclosed or otherwise made available to the Executive.  Confidential
Information shall also include the terms and provisions of this Agreement and
any transaction or document otherwise executed by the parties to this
Agreement.  The terms and provisions of this Section shall survive the
termination of this Agreement.   Executive shall disclose only that portion
thereof required to be disclosed and shall take all reasonable efforts to
preserve the confidentiality thereof, including, without limitation, supporting
Company (at Company’s expense) in intervention in such judicial, administrative
or governmental proceeding.  Executive agrees to deliver to Company upon
termination or otherwise upon request, all documents, memoranda, notes, plans,
records, reports and other documentation, models, components, devices or
computer software, whether embodied in a disk or in other form (and all copies
of all of the foregoing), that contain Confidential Information and any other
Confidential Information that Executive (or any affiliate of Executive) may then
possess or have under his control.  Executive recognizes the proprietary
interest of Company in the Confidential Information and agrees that a material
breach of this Agreement shall occur if Executive or any of his affiliates
violate any provision of this Section 6.

 

F.                                      Inventions.  Executive hereby assigns
and agrees to assign all his or her interest in any and all conceptions and
ideas for inventions, improvements, discoveries and works, whether or not
patentable or copyrightable, which are conceived or made by Executive solely or
jointly with another during the period of employment or within one (1) year
thereafter and which are related to the business or activities of the Company or
which Executive conceives as a result of his or her employment by the Company
(collectively, “Proprietary Rights”), to the Company or its nominee.  All
copyrightable Propriety Rights shall be considered to be “works made for hire”. 
Whenever requested to do so by the Company, Executive shall execute any and all
instruments and do such acts that the Company shall request to protect the
Company’s interest therein.  These obligations shall continue beyond the
termination of employment, and shall be binding upon Executive’s assigns,
executors, administrators and other legal representatives.

 

5

--------------------------------------------------------------------------------


 

7.                                      Termination.

 

A.                                    The Company shall have the right to
immediately terminate this Agreement and the Executive’s employment with the
Company for cause. For purposes of this Agreement, the term “cause” shall mean:

 

i.                                          Any material breach of the
Executive’s obligations under this Agreement.

 

ii.                                       Fraud, theft, or gross misconduct on
the part of the Executive, including, without limitation, criminal conduct,
conduct involving moral turpitude, embezzlement, or misappropriation of assets.

 

iii.                                    Executive’s exclusion from participation
in, or imposition of penalties from, any governmental reimbursement program,
including but not limited to Medicare, Medicaid or Tri-Care.

 

iv.                                   Alcohol or drug abuse that impairs the
Executive’s ability to properly perform his duties.

 

v.                                      Conduct by Executive which has a
material adverse effect on the business of the Company or any of its
subsidiaries, divisions, parent companies or affiliates, as determined by the
Company.

 

vi.                                   Violation by the Executive of any of the
written work rules or written policies of the Company, including the Company’s
Corporate Compliance Policy.

 

B.                                    The Company may also terminate this
Agreement without cause by providing the Executive with ninety (90) days prior
written notice.

 

C.                                    Executive may terminate his employment at
any time by providing ninety (90) days’ prior written notice of termination of
this Agreement to the Company.

 

D.                                    If the employment of the Executive is
terminated for cause, the Company shall have no obligation to make any further
payment to the Executive (other than accrued and unpaid base salary and expenses
to the date of termination), or continue to provide any benefit (other than
benefits which have accrued pursuant to any plan or by law) to the Executive
under this Agreement.

 

E.                                     Upon termination of Executive’s
employment by the Company pursuant to paragraph 7.B, Executive shall be entitled
to receive (i) all cash compensation earned under this Agreement to the date of
termination plus (ii) Base Salary in the amount payable on the date immediately
prior to termination for an additional period of eighteen (18) months following
the date of termination; and (iii) a pro rata portion of his annual performance
bonus under the Incentive Plan, if any, earned up to the date of such
termination; provided that, such payment pursuant to this subsection (iii) shall
be paid on the same date as the Company pays its other bonuses to employees of
equivalent position.

 

6

--------------------------------------------------------------------------------


 

8.                                      Miscellaneous.

 

A.                                    This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado applicable to
agreements made and performed in Colorado, and shall be construed without regard
to any presumption or other rule requiring construction against the party
causing the Agreement to be drafted.

 

B.                                    This agreement contains a complete
statement of all the arrangements between the Company and the Executive with
respect to its subject matter, supersedes all previous agreements, written or
oral, among them relating to its subject matter, and cannot be modified,
amended, or terminated orally. Amendments may be made to this Agreement at any
time if mutually agreed upon in writing.

 

C.                                    Any amendment, notice, or other
communication under this Agreement shall be in writing and shall be considered
given when received and shall be delivered personally or mailed by Certified
Mail, Return Receipt Requested, to the parties at their respective addresses set
forth below (or at such other address as a party may specify by notice to the
other):

 

If to Company:

 

6200 South Syracuse Way, Suite 200

 

 

Greenwood Village, Colorado 80111

 

 

Attention:              Legal Department

 

 

 

If to Executive:

 

Executive’s last known address on file with Company

 

D.                                    The failure of a party to insist upon
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any waiver
must be in writing.

 

E.                                     The invalidity or unenforceability of any
term or provision of this Agreement shall not affect the validity or
enforceability of the remaining terms or provisions of this Agreement which
shall remain in full force and effect and any such invalid or unenforceable term
or provision shall be given full effect as far as possible. If any term or
provision of this Agreement is invalid or unenforceable in one jurisdiction, it
shall not affect the validity or enforceability of that term or provision in any
other jurisdiction.

 

F.                                      This Agreement is not assignable by
either party except that it shall inure to the benefit of and be binding upon
any successor to the Company by merger or consolidation or the acquisition of
all or substantially all of the Company’s assets, provided such successor
assumes all of the obligations of the Company, and shall inure to the benefit of
the heirs and legal representatives of the Executive.

 

G.                                    The parties acknowledge that none of the
benefits granted to either party here under are conditioned on any requirement
that either party make referrals to, be in a position to make or influence
referrals to, or otherwise generate business for the other.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company and Executive have executed this Agreement, in
multiple counterparts, each of which shall be deemed an original, effective the
day and year first above written.

 

 

 

Thomas F. Bongiorno

 

 

 

 

 

By:

/s/ Thomas F. Bongiorno

 

 

Thomas F. Bongiorno

 

 

 

Date of Execution:

10/30/15

 

 

 

 

 

ENVISION HEALTHCARE CORPORATION

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

William A. Sanger, Chief Executive Officer

 

 

 

Date of Execution:

10/30/15

 

8

--------------------------------------------------------------------------------